Darden, Chief Judge
(dissenting):
While some of trial counsel’s argument was of doubtful propriety, reversal is not automatic. The passages complained of must amount to prejudicial error. United States v Hickman, 10 USCMA 568, 28 CMR 134 (1959), and United States v Wood, 18 USCMA 291, 40 CMR 3 (1969). The comments here in issue must not have concerned defense counsel, as they did not object to any of them. The principal defense counsel was not a novice. Instead, he was a private practitioner who referred to his having been a staff legal officer during his twenty-seven years of active duty.
Moreover, the military judge cautioned the court members:
“. . . You have just heard an exposition of the facts by counsel for both sides as they view them. But you must bear in mind that arguments of counsel are not evidence. Argument is made by each side to help you in understanding and weighing the evidence and should be regarded by you as such. However, you are not required to give their statements any further credence or to attach to them any more importance than your own recollection of the evidence compels. ... It is your own independent recollection of the evidence that you must rely upon when determining the facts of the case.”
The combination of the cautionary instruction by the military judge and the failure of experienced defense counsel to object to the argument causes me to conclude that the argument was not so inflammatory and prejudicial that we must reverse. United States v Benson, 389 F2d 376 (CA6th Cir) (1968), and the cases cited there.